UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6342



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEITH TYRONE CROSBY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
85-609-JH)


Submitted:   May 17, 2001                     Decided:   May 29, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Tyrone Crosby, Appellant Pro Se. Stephen Matthew Schenning,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith Tyrone Crosby appeals the district court’s order dis-

missing his Fed. R. Crim. P. 35(a) motion.    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   United States v. Crosby, No. CR-85-609-H (D. Md. Feb. 6,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2